Case 4:20-cr-00007-CDL-MSH Document 38-1 Filed 08/12/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF GEORGIA
COLUMBUS DIVISION
UNITED STATES OF AMERICA
vs. : CRIMINAL NO. 4:20-CR-7 (CDL)

AUBREY CRITTENDEN,
Defendant

 

LIMITED WAIVER OF SIXTH AMENDMENT RIGHT TO CONFRONTATION
I, AUBREY CRITTENDEN, understand that I have the right to confront the witnesses
against me under the Sixth Amendment of the U.S. Constitution. Due to the COVID-19
pandemic, the Court has required all witnesses to wear a mask while testifying in the trial. I
understand that this mask requirement for witnesses may affect my right to fully confront the
witnesses against me.
After consulting with my attorney, I knowingly and voluntarily waive my right to

confrontation only to the extent my right is impacted by the mask requirement for testifying

 

 

 

 

witnesses.
Date:
AUBREY CRITTENDEN
DEFENDANT
PETE TEMESGEN
ATTORNEY FOR DEFENDANT
CLAY LAND

U.S. DISTRICT COURT JUDGE

EXHIBIT

A_

 

 
